Motion for leave to appeal from that portion of the order of the Appellate Division which dismissed and severed the action against defendant Dollar Savings Bank, denied upon the ground that appeal lies as of right (CPLR 5601, subd [a], par [iii]); motion for leave to appeal from that portion of the order which affirms a denial of summary judgment against the remaining defendants, dismissed upon the ground that the severed portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.